Citation Nr: 0106489	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  96-45 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of hepatitis and if so, whether 
service connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for vertigo/dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965, and from May 1966 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in October 1995 denying the veteran's attempts to 
reopen previously denied claims of entitlement to service 
connection for residuals of hepatitis and vertigo/dizziness.  

The issue regarding service connection for dizziness/vertigo 
will be discussed in the Remand portion of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
these claims has been obtained and associated with the claims 
folder.  

2.  The RO's unappealed April 1990 decision which denied 
service connection for hepatitis is final.

3.  The evidence received subsequently is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the RO's unappealed April 1990 
decision is new and material, and the veteran's claim for 
entitlement to service connection for residuals of hepatitis 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The evidence of record at the time of the April 1990 decision 
by the RO which denied the veteran's claim for service 
connection for residuals of hepatitis is briefly summarized.  
The service medical records show that the veteran was treated 
in 1972 for anicteric hepatitis with enteritis.  Residuals of 
hepatitis were not noted on the veteran's separation 
examination.  A VA Compensation and Pension examination 
conducted in December 1981 showed no evidence of hepatitis.  
In January 1982 the RO denied service connection for 
hepatitis.  At that time the RO determined that residuals of 
hepatitis were not shown on the most recent VA examination.  
The veteran was notified of that decision and of his 
appellate rights.  He expressed disagreement with that 
determination in May 1982, and was told to submit additional 
evidence but did not do so.  An appeal was not perfected.  
Accordingly, the January 1982 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

A VA examination conducted in February 1990 showed no 
evidence of hepatitis. In April the RO determined, in effect, 
that new and material evidence had not been submitted to 
reopen a claim of service connection for residuals of 
hepatitis.  At that time the veteran was informed that the 
evidence did not show the presence of hepatitis.  The veteran 
was notified of his appellate rights.  He did not appeal that 
determination.  Accordingly, the April 1990 decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  However, the veteran 
may reopen the claim by submitting new and material evidence.  
38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).

Evidence added to the record after the RO's April 1990 
determination includes a 1997 medical record from University 
Medical Center in which it was decided to check the veteran's 
hepatitis profile.  The record reflects that a hepatitis 
panel was ordered, but it is not clear whether the results 
have been obtained.  Nonetheless, this record indicates that 
the veteran was treated on occasion for complaints a 
physician suggested could be attributable to hepatitis.  

To summarize, the newly submitted evidence shows for the 
first time the possible presence of residuals of hepatitis.  
Accordingly, the Board finds that this evidence is new and 
material and the claim has been reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of hepatitis 
is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The issues on appeal were remanded by the Board in October 
1998.  At that time the Board requested an examination by a 
specialist to determine if there were any residuals of the 
hepatitis.  The Board requested serologic studies and liver 
function tests.  A general medical examination was conducted 
in June 1999.  It appears that the requested tests were not 
performed.  The Board also requested an examination by a 
neurologist.   The neurologist was asked to render an opinion 
as to whether the dizziness was a manifestation of an 
underlying disability or whether the dizziness, in and of 
itself, is a chronic disease.  The opinions requested were 
not included in the examination report.  

Following a June 1999 cardiovascular examination, the 
examiner recommended a 24 hour Holter monitor with regard to 
the etiology of the veteran's reported dizziness.  The Holter 
monitor was conducted in July 1999.  However, it appears that 
the report was not reviewed by the examiner.  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment since service for the 
disabilities in issue not previously 
submitted, to include the report of the 
hepatitis screening done in 1997 at the 
University Medical Center.  

2.  The RO is requested to forward the 
claims folder to the cardiologist (if 
unavailable to another VA cardiologist) 
who performed the June 1999 VA examination 
for an addendum.  The examiner is 
requested to review the Holter report and 
render an opinion as to whether the 
reported dizziness is related to a heart 
disorder.  

3.  Thereafter, VA examination should be 
conducted by a neurologist to determine 
the nature, severity and etiology of the 
claimed dizziness.  All testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as 
the whether the vertigo/dizziness, if 
found, is a manifestation of an 
underlying disability?  If yes, the 
disability involved.  If no, whether the 
dizziness, in and of itself, is a chronic 
disease?  If the answer to either 
question is yes, whether it is as likely 
as not that the dizziness and/or any 
underlying disorder are related to the 
veteran's period of active duty? A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  A VA examination should be conducted 
by an appropriate specialist in liver 
disorders in order to determine the 
presence of any residuals of hepatitis.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  All appropriate 
serologic testing and liver function 
studies should be performed.  Any other 
tests and studies deemed necessary should 
be accomplished at this time.  If testing 
is positive for hepatitis, it is requested 
that the examiner identify the type and 
render an opinion as to whether it is as 
likely as not that any hepatitis and 
associated disabilities diagnosed are 
related to the inservice hepatitis.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



